                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

McKesson Medical-Surgical, Inc.,                 )     Civil Action No. 6:17-cv-03287-DCC
                                                 )
                                    Plaintiff,   )
                                                 )
                                                 )
               vs.                                      CONSENT CONFIDENTIALITY
                                                 )
                                                 )
                                                                 ORDER
Vessel Medical, Inc.,                            )
                                                 )
                                 Defendant.      )



       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 5th day of November 2018,

       ORDERED:

       1. Scope. All documents produced in the course of discovery, all responses to discovery

requests and all deposition testimony and deposition exhibits and any other materials which may

be subject to discovery (hereinafter collectively “documents”) shall be subject to this Order

concerning confidential information as set forth below.

       2. Form and Timing of Designation. Confidential documents shall be so designated by

placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

CONFIDENTIAL designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as CONFIDENTIAL shall not
be deemed a waiver, in whole or in part, of the right to designate documents as

CONFIDENTIAL as otherwise allowed by this Order.

       3. Documents Which May be Designated Confidential. Any party may designate

documents as CONFIDENTIAL but only after review of the documents by an attorney1 who has,

in good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as CONFIDENTIAL.

       4. Depositions. Portions of depositions shall be deemed confidential only if designated

as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5. Protection of Confidential Material.

       a. General Protections. Documents designated CONFIDENTIAL under this Order shall

       not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as CONFIDENTIAL

       to putative class members not named as plaintiffs in putative class litigation unless and

       until one or more classes have been certified.


1
 The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.
       b. Limited Disclosures. The parties and counsel for the parties shall not disclose or

       permit the disclosure of any documents designated CONFIDENTIAL under the terms of

       this Order to any other person or entity except as set forth in subparagraphs (1)-(5) below,

       and then only after the person to whom disclosure is to be made has executed an

       acknowledgment (in the form set forth at Attachment B hereto), that he or she has read

       and understands the terms of this Order and is bound by it. Subject to these requirements,

       the following categories of persons may be allowed to review documents which have

       been designated CONFIDENTIAL pursuant to this Order:

              (1) counsel and employees of counsel for the parties who have responsibility for

              the preparation and trial of the lawsuit;

              (2) parties and employees of a party to this Order but only to the extent counsel

              shall certify that the specifically named individual party or employee’s assistance

              is necessary to the conduct of the litigation in which the information is disclosed2;

              (3) court reporters engaged for depositions and those persons, if any, specifically

              engaged for the limited purpose of making photocopies of documents;

              (4) consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5) other persons only upon consent of the producing party or upon order of the

              court and on such conditions as are agreed to or ordered.




2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
       c. Control of Documents.       Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as CONFIDENTIAL pursuant

       to the terms of this order. Counsel shall maintain a record of those persons, including

       employees of counsel, who have reviewed or been given access to the documents along

       with the originals of the forms signed by those persons acknowledging their obligations

       under this Order.

       d. Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the

       designation “CONFIDENTIAL” if such designations do not already appear on the

       copy. All such copies shall be afforded the full protection of this Order.

       6. Filing of Confidential Materials. In the event a party seeks to file any material that is

subject to protection under this Order with the court, that party shall take appropriate action to

insure that the documents receive proper protection from public disclosure including: (1) filing a

redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction. Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with

counsel for the party who designated the document as CONFIDENTIAL to determine if some

measure less restrictive than filing the document under seal may serve to provide adequate
protection.   This duty exists irrespective of the duty to consult on the underlying

motion. Nothing in this Order shall be construed as a prior directive to the Clerk of Court to

allow any document be filed under seal. The parties understand that documents may be filed

under seal only with the permission of the court after proper motion pursuant to Local Civil Rule

5.03.

        7. Greater Protection of Specific Documents. No party may withhold information from

discovery on the ground that it requires protection greater than that afforded by this Order unless

the party moves for an Order providing such special protection.

        8. Challenges to Designation as Confidential. Any CONFIDENTIAL designation is

subject to challenge. The following procedures shall apply to any such challenge.

        a.     The burden of proving the necessity of a CONFIDENTIAL designation remains

        with the party asserting confidentiality.

        b.      A party who contends that documents designated CONFIDENTIAL are not

        entitled to confidential treatment shall give written notice to the party who affixed the

        designation of the specific basis for the challenge. The party who so designated the

        documents shall have fifteen (15) days from service of the written notice to determine if

        the dispute can be resolved without judicial intervention and, if not, to move for an Order

        confirming the CONFIDENTIAL designation.

        c.      Notwithstanding any challenge to the designation of documents as confidential,

        all material previously designated CONFIDENTIAL shall continue to be treated as

        subject to the full protections of this Order until one of the following occurs:

               (1)      the party who claims that the documents are confidential withdraws such

               designation in writing;
       (2)      the party who claims that the documents are confidential fails to move

       timely for an Order designating the documents as confidential as set forth in

       paragraph 8.b. above; or

       (3)       the court rules that the documents should no longer be designated as

       confidential information.

d.      Challenges to the confidentiality of documents may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or

designation.

9. Treatment on Conclusion of Litigation.

a.      Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL shall continue to be binding after the conclusion

of the litigation unless otherwise agreed or ordered.

b.     Return of Confidential Documents. Within thirty (30) days after the conclusion

of the litigation, including conclusion of any appeal, all documents designated as

CONFIDENTIAL under this Order, including copies as defined above (¶5.d.) shall be

returned to the producing party unless: (1) the document has been entered as evidence or

filed (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu

of return; or (3) as to documents containing the notations, summations, or other mental

impressions of the receiving party, that party elects destruction. Notwithstanding the

above requirements to return or destroy documents, counsel may retain attorney work

product including an index which refers or relates to information designated

CONFIDENTIAL so long as that work product does not duplicate verbatim substantial

portions of the text of confidential documents.         This work product continues to be
           Confidential under the terms of this Order. An attorney may use his or her work product

           in a subsequent litigation provided that its use does not disclose the CONFIDENTIAL

           documents.

           10. Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

           11. No Judicial Determination. This Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           12.    Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.



IT IS SO ORDERED.

                                                s/Donald C. Coggins, Jr.
                                               _____________________________________
                                               UNITED STATES DISTRICT JUDGE

November 5, 2018
Spartanburg, South Carolina
                                      ATTACHMENT A

                    CERTIFICATION BY COUNSEL OF DESIGNATION
                        OF INFORMATION AS CONFIDENTIAL

                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

McKesson Medical-Surgical, Inc.,                )    Civil Action No. 6:17-cv-03287-DCC
                                                )
                                   Plaintiff,   )
                                                )
                                                )
              vs.                                   CERTIFICATION BY COUNSEL OF
                                                )
                                                )
                                                    DESIGNATION OF INFORMATION
Vessel Medical, Inc.,                           )         AS CONFIDENTIAL
                                                )
                                Defendant.      )


      Documents produced herewith [whose bates numbers are listed below (or)
which are listed on the attached index] have been marked as CONFIDENTIAL subject
to the Confidentiality Order entered in this action which Order is dated
_________________, 2018.

       By signing below, I am certifying that I have personally reviewed the marked
documents and believe, based on that review, that they are properly subject to protection
under the terms of Paragraphs 3 or 5 of the Confidentiality Order, as applicable.

       Check and complete one of the two options below.

          I am a member of the Bar of the United States District Court for the District
           of South Carolina. My District Court Bar number is ___________.

          I am not a member of the Bar of the United States District Court for the
           District of South Carolina but am admitted to the bar of one or more
           states. The state in which I conduct the majority of my practice is
           ________________ where my Bar number is ________. I understand that
           by completing this certification I am submitting to the jurisdiction of the
           United States District Court for the District of South Carolina as to any
           matter relating to this certification.
_____________   _________________________
Date            Signature of Counsel

                ____________________________
                Printed Name of Counsel
                                      ATTACHMENT B

                        ACKNOWLEDGMENT OF UNDERSTANDING
                           AND AGREEMENT TO BE BOUND

                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

McKesson Medical-Surgical, Inc.,                )    Civil Action No. 6:17-cv-03287-DCC
                                                )
                                   Plaintiff,   )
                                                )
                                                )
              vs.                                       ACKNOWLEDGEMENT OF
                                                )
                                                )
                                                         UNDERSTANDING AND
Vessel Medical, Inc.,                           )      AGREEMENT TO BE BOUND
                                                )
                                Defendant.      )


         The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated__________________, 20____, in the above captioned action, understands the terms
thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the
United States District Court for the District of South Carolina in matters relating to the
Confidentiality Order and understands that the terms of said Order obligate him/her to use
discovery materials designated CONFIDENTIAL solely for the purposes of the above-captioned
action, and not to disclose any such confidential information to any other person, firm, or
concern, as required by the Confidentiality Order.

        The undersigned acknowledges that violation of the Confidentiality Order may result in
penalties for contempt of court.

________________________________
Name
________________________________
Job
________________________________
Title
________________________________
Employer
Business Address:
________________________________
________________________________
________________________________



___________________                _____________________________
Date                               Signature
                                      ATTACHMENT C

           CERTIFICATION OF COUNSEL OF NEED FOR ASSISTANCE OF
                            PARTY/EMPLOYEE

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

McKesson Medical-Surgical, Inc.,                )   Civil Action No. 6:17-cv-03287-DCC
                                                )
                                   Plaintiff,   )
                                                )
                                                )
              vs.                                   CERTIFICATION OF COUNSEL OF
                                                )
                                                )
                                                       NEED FOR ASSITANCE OF
Vessel Medical, Inc.,                           )         PARTY/EMPLOYEE
                                                )
                                Defendant.      )


        Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of ____________________________
is reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

              A named party;

              An employee of named party _______________________. This employee’s job
              title is ________________________________________ and work address is
              __________________________________________.

_________________________            ___________________________
Date                                 Signature
